On Petition eor Rehearing.
Per Curiam.
In their petition for rehearing respondents complain tbat tbe court in its opinion did not correctly describe tbe half acre of land in controversy; tbat tbe actual contest was over a half acre of land surround*683ing the half which was leased to the school district by Patterson.
It is difficult to ascertain from the complaint the exact description of the land over which the contest was waged, the action being to quiet title to the whole of the twenty-acre tract, less the amount actually occupied by the school house. But it is immaterial to the decision of the case, as the whole of the land claimed by the district is an acre of land in square form beneath and surrounding the school house. As to the legal points involved, we are satisfied with the decision heretofore rendered, and the petition will therefore be denied.